DETAILED ACTION
This office action is in response to this application filed on 07/02/2021.
Claims 1-30 are pending of which claims 1, 14, 26 and 29  are  independent claims.
This application is examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-8, 10, 12, 14-17, 19-20, 23-24, 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US. Pub. 20160197709 to Shen (hereinafter “Shen”).

Regarding claim 1.A method for wireless communications at a user equipment (UE), comprising: receiving, from a base station, a configuration indicating a mapping between a plurality of beam identifiers and a plurality of angle coverage ranges (Shen, see paragraph [0045-0047], FIG. 4A-B,  synchronization signals of a plurality of beams that are transmitted from a base station on the time axis and the frequency axis, and the base station switches the transmission beam of a narrow beam width, between azimuthal directions, per time interval τ, thereby transmitting the synchronization signals, to which beamforming is applied. Note: regarding the angle, the synchronization signals are scanned two-dimensionally (2D), it is equally possible to scan these signals three-dimensionally (3D),  for example, by adding elevation directions to the directions to transmit the narrow beam for transmitting the synchronization signals, and switching between the azimuthal directions and the elevation directions every time interval τ, it becomes possible to scan all the user terminals located in the area of the massive-MIMO cell. Note that an “elevation direction” herein is orthogonal to a horizontal direction, and is defined as a direction represented by angle where the angle to show the direction to go downward (or upward) is 0° and the angle to represent the horizontal direction is 90°) for each beam identifier of the plurality of beam identifiers (Shen, see paragraph [0042-0043], a base station generates and transmits a plurality of transmission beams of narrow beam widths with different beam ID and synchronization signals (SS signals) after applying beamforming, and varying fixed weights may be  applied to each of the synchronization signals (SS signals); transmitting  the synchronization signals after applying  varying weights, and  a user terminal detects a beam with an SS, the user terminal  transmits a report using the detected beam ID, and this starts the process of mapping of a beam to user terminal, i.e.,  once a  user terminal feeds back the identifiers of the beam (beam IDs) with the received quality (RSRP, RSRQ and so on) of synchronization signals , the base station records this relationship, i.e., the relationship of the beam ID and the user terminal), wherein each angle coverage range of the plurality of angle coverage ranges(Shen, see paragraph [0034-0039],FIG. 3,  for example,  coverage areas (coverage areas  C1 and C2) of data signals to which beamforming, for example,  a user terminal UE 2 that is located within the range of the coverage area C2, and a user terminal UE 1  is located outside the range of the coverage area C2, and  for making it possible to apply beamforming adequately, even to user terminals that cannot receive reference signals to which beamforming is not applied, by taking into account the receiving conditions of user terminals, and applying fixed weights to channel estimation reference signals and data signals and executing beamforming with respect to specific user terminals will enable a reference signal to reach user terminals in the different coverage area corresponds to an operating frequency of a plurality of operating frequencies within at least one frequency band (Shen, see paragraph [0027], FIG. 1, for example, a cell may operate in different frequency bands, such as, a 2 GHz band or a 10 GHz band depending on the configuration) the cell); determining a frequency switch from a first operating frequency of the plurality of operating frequencies to a second operating frequency of the plurality of operating frequencies(Shen, see paragraph [0011],  a base station to a user terminal by applying beamforming using a plurality of antenna elements, and that has a determining section that determines the type of a weight to apply to the data signal for beamforming, a generating section that generates a reference signal which the user terminal uses in channel estimation, a weight control section that controls weights to apply to transmitting signals, and a transmitting section that transmits the data signal and the reference signal, and  the weight control section of the base station determines whether or not to apply a weight to the reference signal based on the type of the weight); and selecting a second beam identifier of the plurality of beam identifiers based at least in part on the frequency switch and the mapping(Shen, see paragraph [0042-0043], a base station may use a plurality of transmission beams in a frequency band as individual operating frequencies, to which varying fixed weights are applied, as synchronization signals (SS signals) and applies beamforming to the synchronization signals, and generates and transmits a plurality of transmission beams of narrow beam widths with identification information, beam ID,  in each of the synchronization signals to which varying weights are applied, and transmits these signals, and the mapping of a beam to user terminal starts once a  user terminal feeds back the identifiers (beam IDs) and the received quality (RSRP, RSRQ and so on) of synchronization signals detected, the base station creates the relationship between the user terminal and received beam ID from the report), the selected second beam identifier corresponding to the second operating frequency and a second angle coverage range based on the mapping (Shen, see paragraph [0045-0046], FIG. 4A-B,  synchronization signals of a plurality of beams that are transmitted from a base station on the time axis and the frequency axis, and the base station switches the transmission beam of a narrow beam width, between azimuthal directions, per time interval τ, thereby transmitting the synchronization signals, to which beamforming is applied, over the whole massive-MIMO (MM) cell in a predetermined total time of T, for example, the MM base station transmits a narrow beam in a certain direction in the MM cell at a timing t1, and, after that, transmits the narrow beam by shifting the direction of transmission to a azimuthal direction, through the beam width Φ, at a timing t2, and the SS signals, which are transmitted per time interval τ may be transmitted by using the whole system bandwidth of the communication system (see FIG. 4B); the synchronization signals, to which varying weights are applied, contain identification information (beam IDs), so that the user terminal may identify  a synchronization signal received and use it in the report to the base station so that the received beam is mapped to the user by the base station).
 
Regarding claim 2. The method of claim 1, further comprising: identifying a set of beam weights for the second beam identifier based at least in part on the configuration and the second operating frequency, wherein the set of beam weights is indicated by the configuration(Shen, see paragraph [0011],  a base station to a user terminal by applying beamforming using a plurality of antenna elements, and that has a determining section that determines the type of a weight to apply to the data signal for beamforming, a generating section that generates a reference signal which the user terminal uses in channel estimation, a weight control section that controls weights to apply to transmitting signals, and a transmitting section that transmits the data signal and the reference signal, and  the weight control section of the base station determines whether or not to apply a weight to the reference signal based on the type of the weight);; and receiving a signal from the base station based at least in part on the second beam identifier and the set of beam weights(Shen, see paragraph [0042-0043], a base station may use a plurality of transmission beams, to which varying fixed weights are applied, as synchronization signals (SS signals) and applies beamforming to the synchronization signals, and generates and transmits a plurality of transmission beams of narrow beam widths with identification information, beam ID,  in each of the synchronization signals to which varying weights are applied, and transmits these signals, and the mapping of a beam to user terminal starts once a  user terminal feeds back the identifiers (beam IDs) and the received quality (RSRP, RSRQ and so on) of synchronization signals that are detected from among a plurality of synchronization signals that are applied beamforming and transmitted from the MM base station).  

Regarding claim 3. The method of claim 1, further comprising: performing a set of beam search measurements associated with the base station based at least in part on the second beam identifier; and communicating with the base station using the second beam identifier based at least in part on the set of beam search measurements(Shen, see paragraph [0042-0043], a base station may use a plurality of transmission beams, to which varying fixed weights are applied, as synchronization signals (SS signals) and applies beamforming to the synchronization signals, and generates and transmits a plurality of transmission beams of narrow beam widths with identification information, beam ID,  in each of the synchronization signals to which varying weights are applied, and transmits these signals, and the mapping of a beam to user terminal starts once a  user terminal feeds back the identifiers (beam IDs) of the received beam quality (RSRP, RSRQ and so on) of synchronization signals that are detected from among a plurality of synchronization signals that are applied beamforming and transmitted from the MM base station).  

Regarding claim 5. The method of claim 1, further comprising: determining that the plurality of operating frequencies are supported by the UE; and transmitting an indication of the plurality of operating frequencies to the base station(Shen, see paragraph [0034-0039],FIG. 3,  for example,  coverage areas (coverage areas  C1 and C2) of data signals to which beamforming operate in different frequencies, for example,  a user terminal UE 2 that is located within the range of the coverage area C2, and a user terminal UE 1  is located outside the range of the coverage area C2, and  for making it possible to apply beamforming adequately, even to user terminals that cannot receive reference signals to which beamforming is not applied, by taking into account the receiving conditions of user terminals, and applying fixed weights to channel estimation reference signals and data signals and executing beamforming with respect to specific user terminals will enable a reference signal to reach user terminals in the different coverage area.  

Regarding claim 7. The method of claim 1, wherein receiving the configuration comprises: receiving the configuration as part of a start-up or initial acquisition procedure for the UE(Shen, see paragraph [0039], configuring a data signal transmission method for a user terminal (the type of weights to apply, the number of streams, etc.) is determined based on the receiving conditions ( quality) of the user terminal (for example, the received quality, the number of beams received, and so on), the types of channel estimation reference signals to transmit to the user terminal and the transmission method (including whether or not to apply weights, the number of streams, etc.) are controlled by the determined weights for each user terminal and apply beamforming).  

Regarding claim 8. The method of claim 1, wherein each angle coverage range of the plurality of angle coverage ranges(Shen, see paragraph [0047], FIG. 4,   by adding elevation directions to the directions to transmit the narrow beam for transmitting the synchronization signals, and switching between the azimuthal directions and the elevation directions every time interval τ, it becomes possible to scan all the user terminals located in the area of the massive-MIMO cell, where the “elevation direction”  is orthogonal to a horizontal direction, and is defined as a direction represented by angle where the angle to show the direction to go downward (or upward) is 0° and the angle to represent the horizontal direction is 90°) is based at least in part on a global coordinate system, a local coordinate system, a configured coordinate system, or any combination thereof(Shen, see paragraph [0045-0046], FIG. 4A-B,  synchronization signals of a plurality of beams that are transmitted from a base station on the time axis and the frequency axis, and the base station switches the transmission beam of a narrow beam width, between azimuthal directions, per time interval τ, thereby transmitting the synchronization signals, to which beamforming is applied, over the whole massive-MIMO (MM) cell in a predetermined total time of T, for example, the MM base station transmits a narrow beam in a certain direction in the MM cell at a timing t1, and, after that, transmits the narrow beam by shifting the direction of transmission to a azimuthal direction, through the beam width Φ, at a timing t2, and the SS signals, which are transmitted per time interval τ may be transmitted by using the whole system bandwidth of the communication system (see FIG. 4B); the synchronization signals, to which varying weights are applied, contain identification information (beam IDs), so that the user terminal may identify  a synchronization signal received and use it in the report to the base station so that the received beam is mapped to the user by the base station).  

Regarding claim 10. The method of claim 1, further comprising: determining a set of logical mappings associated with a set of indices for the plurality of beam identifiers and a set of physical mappings associated with the plurality of angle coverage ranges based at least in part on the configuration(Shen, see paragraph [0045-0047], FIG. 4A-B,  synchronization signals of a plurality of beams that are transmitted from a base station on the time axis and the frequency axis, and the base station switches the transmission beam of a narrow beam width, between azimuthal directions, per time interval τ, thereby transmitting the synchronization signals, to which beamforming is applied. Note: regarding the angle, the synchronization signals are scanned two-dimensionally (2D), it is equally possible to scan these signals three-dimensionally (3D),  for example, by adding elevation directions to the directions to transmit the narrow beam for transmitting the synchronization signals, and switching between the azimuthal directions and the elevation directions every time interval τ, it becomes possible to scan all the user terminals located in the area of the massive-MIMO cell. Note that an “elevation direction” herein is orthogonal to a horizontal direction, and is defined as a direction represented by angle where the angle to show the direction to go downward (or upward) is 0° and the angle to represent the horizontal direction is 90°), wherein the second beam identifier is selected based at least in part on the set of logical mappings and the set of physical mappings(Shen, see paragraph [0042-0043], a base station generates and transmits a plurality of transmission beams of narrow beam widths with different beam ID and synchronization signals (SS signals) after applying beamforming, and varying fixed weights may be  applied to each of the synchronization signals (SS signals); transmitting  the synchronization signals after applying  varying weights, and  a user terminal detects a beam with an SS, the user terminal  transmits a report using the detected beam ID, and this starts the process of mapping of a beam to user terminal, i.e.,  once a  user terminal feeds back the identifiers of the beam (beam IDs) with the received quality (RSRP, RSRQ and so on) of synchronization signals , the base station records this relationship, i.e., the relationship of the beam ID and the user terminal).  

Regarding claim 12. The method of claim 1, wherein each of the plurality of beam identifiers corresponds to a synchronization signal block, a channel state information reference signal, a sounding reference signal, or any combination thereof (Shen, see paragraph [0042-0043], a base station may use a plurality of transmission beams, to which varying fixed weights are applied, as synchronization signals (SS signals) and applies beamforming to the synchronization signals, and generates and transmits a plurality of transmission beams of narrow beam widths with identification information, beam ID,  in each of the synchronization signals to which varying weights are applied, and transmits these signals, and the mapping of a beam to user terminal starts once a  user terminal feeds back the identifiers (beam IDs) and the received quality (RSRP, RSRQ and so on) of synchronization signals detected, the base station creates the relationship between the user terminal and received beam ID from the report).
  
Regarding claim 14. A method for wireless communications at a base station, comprising: transmitting, to a user equipment (UE), a configuration indicating a mapping between a plurality of beam identifiers and a plurality of angle coverage ranges for each beam identifier of the plurality of beam identifiers, wherein each angle coverage range of the plurality of angle coverage ranges corresponds to an operating frequency of a plurality of operating frequencies within at least one frequency band (Shen, see paragraph [0045-0047], FIG. 4A-B,  using the operating frequency that is allocated to a UE, synchronization signals of a plurality of beams that are transmitted from a base station on the time axis and the frequency axis, and the base station switches the transmission beam of a narrow beam width, between azimuthal directions, per time interval τ, thereby transmitting the synchronization signals, to which beamforming is applied. Note: regarding the angle, the synchronization signals are scanned two-dimensionally (2D), it is equally possible to scan these signals three-dimensionally (3D),  for example, by adding elevation directions to the directions to transmit the narrow beam for transmitting the synchronization signals, and switching between the azimuthal directions and the elevation directions every time interval τ, it becomes possible to scan all the user terminals located in the area of the massive-MIMO cell. Note that an “elevation direction” herein is orthogonal to a horizontal direction, and is defined as a direction represented by angle where the angle to show the direction to go downward (or upward) is 0° and the angle to represent the horizontal direction is 90°); transmitting a first signal at a first operating frequency of the plurality of operating frequencies using a first beam identifier of the plurality of beam identifiers(Shen, see paragraph [0011],  a base station to a user terminal by applying beamforming using a plurality of antenna elements, and that has a determining section that determines the type of a weight to apply to the data signal for beamforming, a generating section that generates a reference signal which the user terminal uses in channel estimation, a weight control section that controls weights to apply to transmitting signals, and a transmitting section that transmits the data signal and the reference signal, and  the weight control section of the base station determines whether or not to apply a weight to the reference signal based on the type of the weight), the first signal transmitted within a first angle coverage range of the plurality of angle coverage ranges that corresponds to the first operating frequency in accordance with the configuration; and transmitting a second signal at a second operating frequency of the plurality of operating frequencies using a second beam identifier of the plurality of beam identifiers, the second signal transmitted within a second angle coverage range of the plurality of angle coverage ranges that corresponds to the second operating frequency in accordance with the configuration(Shen, see paragraph [0042-0043], a base station generates and transmits a plurality of transmission beams of narrow beam widths with different beam ID and synchronization signals (SS signals) after applying beamforming, and varying fixed weights may be  applied to each of the synchronization signals (SS signals); transmitting  the synchronization signals after applying  varying weights, and  a user terminal detects a beam with an SS, the user terminal  transmits a report using the detected beam ID, and this starts the process of mapping of a beam to user terminal, i.e.,  once a  user terminal feeds back the identifiers of the beam (beam IDs) with the received quality (RSRP, RSRQ and so on) of synchronization signals , the base station records this relationship, i.e., the relationship of the beam ID and the user terminal).  

Regarding claim 15. The method of claim 14, further comprising: determining a set of beam weights for each of the plurality of beam identifiers(Shen, see paragraph [0011],  a base station to a user terminal by applying beamforming using a plurality of antenna elements, and that has a determining section that determines the type of a weight to apply to the data signal for beamforming, a generating section that generates a reference signal which the user terminal uses in channel estimation, a weight control section that controls weights to apply to transmitting signals, and a transmitting section that transmits the data signal and the reference signal, and  the weight control section of the base station determines whether or not to apply a weight to the reference signal based on the type of the weight);;  and mapping the set of beam weights to the plurality of angle coverage ranges for the plurality of operating frequencies(Shen, see paragraph [0042-0043], a base station generates and transmits a plurality of transmission beams of narrow beam widths with different beam ID and synchronization signals (SS signals) after applying beamforming, and varying fixed weights may be  applied to each of the synchronization signals (SS signals); transmitting  the synchronization signals after applying  varying weights, and  a user terminal detects a beam with an SS, the user terminal  transmits a report using the detected beam ID, and this starts the process of mapping of a beam to user terminal, i.e.,  once a  user terminal feeds back the identifiers of the beam (beam IDs) with the received quality (RSRP, RSRQ and so on) of synchronization signals , the base station records this relationship, i.e., the relationship of the beam ID and the user terminal), wherein the configuration indicates the mapping of the set of beam weights to the plurality of angle coverage ranges for the plurality of operating frequencies(Shen, see paragraph [0042-0043], a base station may use a plurality of transmission beams, to which varying fixed weights are applied, as synchronization signals (SS signals) and applies beamforming to the synchronization signals, and generates and transmits a plurality of transmission beams of narrow beam widths with identification information, beam ID,  in each of the synchronization signals to which varying weights are applied, and transmits these signals, and the mapping of a beam to user terminal starts once a  user terminal feeds back the identifiers (beam IDs) and the received quality (RSRP, RSRQ and so on) of synchronization signals that are detected from among a plurality of synchronization signals that are applied beamforming and transmitted from the MM base station).  

Regarding claim 16. The method of claim 14, further comprising: receiving an indication of the plurality of operating frequencies supported by the UE; and determining the mapping between the plurality of beam identifiers and the plurality of angle coverage ranges for each beam identifier of the plurality of beam identifiers based at least in part on the indication(Shen, see paragraph [0042-0043], a base station may use a plurality of transmission beams, to which varying fixed weights are applied, as synchronization signals (SS signals) and applies beamforming to the synchronization signals, and generates and transmits a plurality of transmission beams of narrow beam widths with identification information, beam ID,  in each of the synchronization signals to which varying weights are applied, and transmits these signals, and the mapping of a beam to user terminal starts once a  user terminal feeds back the identifiers (beam IDs) and the received quality (RSRP, RSRQ and so on) of synchronization signals that are detected from among a plurality of synchronization signals that are applied beamforming and transmitted from the MM base station).  
 
Regarding claim 17. The method of claim 14, further comprising: determining each angle coverage range of the plurality of angle coverage ranges based at least in part on a global coordinate system, a local coordinate system, a configured coordinate system, or any combination thereof(Shen, see paragraph [0042-0043], a base station generates and transmits a plurality of transmission beams of narrow beam widths with different beam ID and synchronization signals (SS signals) after applying beamforming, and varying fixed weights may be  applied to each of the synchronization signals (SS signals); transmitting  the synchronization signals after applying  varying weights, and  a user terminal detects a beam with an SS, the user terminal  transmits a report using the detected beam ID, and this starts the process of mapping of a beam to user terminal, i.e.,  once a  user terminal feeds back the identifiers of the beam (beam IDs) with the received quality (RSRP, RSRQ and so on) of synchronization signals , the base station records this relationship, i.e., the relationship of the beam ID and the user terminal).  

Regarding claim 19. The method of claim 14, further comprising: determining the plurality of angle coverage ranges for each beam identifier of the plurality of beam identifiers based at least in part on respective beam widths for each beam identifier(Shen, see paragraph [0042-0043], a base station may use a plurality of transmission beams, to which varying fixed weights are applied, as synchronization signals (SS signals) and applies beamforming to the synchronization signals, and generates and transmits a plurality of transmission beams of narrow beam widths with identification information, beam ID,  in each of the synchronization signals to which varying weights are applied, and transmits these signals, and the mapping of a beam to user terminal starts once a  user terminal feeds back the identifiers (beam IDs) and the received quality (RSRP, RSRQ and so on) of synchronization signals that are detected from among a plurality of synchronization signals that are applied beamforming and transmitted from the MM base station).  
.  
Regarding claim 20. The method of claim 14, further comprising: determining a set of logical mappings associated with a set of indices and a set of physical mappings associated with the plurality of angle coverage ranges, wherein the configuration indicates the set of logical mappings and the set of physical mappings(Shen, see paragraph [0045-0047], FIG. 4A-B,  synchronization signals of a plurality of beams that are transmitted from a base station on the time axis and the frequency axis, and the base station switches the transmission beam of a narrow beam width, between azimuthal directions, per time interval τ, thereby transmitting the synchronization signals, to which beamforming is applied. Note: regarding the angle, the synchronization signals are scanned two-dimensionally (2D), it is equally possible to scan these signals three-dimensionally (3D),  for example, by adding elevation directions to the directions to transmit the narrow beam for transmitting the synchronization signals, and switching between the azimuthal directions and the elevation directions every time interval τ, it becomes possible to scan all the user terminals located in the area of the massive-MIMO cell. Note that an “elevation direction” herein is orthogonal to a horizontal direction, and is defined as a direction represented by angle where the angle to show the direction to go downward (or upward) is 0° and the angle to represent the horizontal direction is 90°).  
.  
Regarding claim 23. The method of claim 14, wherein transmitting the configuration comprises: transmitting the configuration as part of a start-up or initial acquisition procedure for the UE(Shen, see paragraph [0039], configuring a data signal transmission method for a user terminal (the type of weights to apply, the number of streams, etc.) is determined based on the receiving conditions ( quality) of the user terminal (for example, the received quality, the number of beams received, and so on), the types of channel estimation reference signals to transmit to the user terminal and the transmission method (including whether or not to apply weights, the number of streams, etc.) are controlled by the determined weights for each user terminal and apply beamforming).  
.  
Regarding claim 24. The method of claim 14, wherein each of the plurality of beam identifiers corresponds to a synchronization signal block, a channel state information reference signal, a sounding reference signal, or any combination thereof(Shen, see paragraph [0042-0043], a base station may use a plurality of transmission beams, to which varying fixed weights are applied, as synchronization signals (SS signals) and applies beamforming to the synchronization signals, and generates and transmits a plurality of transmission beams of narrow beam widths with identification information, beam ID,  in each of the synchronization signals to which varying weights are applied, and transmits these signals, and the mapping of a beam to user terminal starts once a  user terminal feeds back the identifiers (beam IDs) and the received quality (RSRP, RSRQ and so on) of synchronization signals detected, the base station creates the relationship between the user terminal and received beam ID from the report),  ).  

Regarding claim 26. An apparatus for wireless communications at a user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: receive, from a base station, a configuration indicating a mapping between a plurality of beam identifiers and a plurality of angle coverage ranges for 9 each beam identifier of the plurality of beam identifiers, wherein each angle coverage range of the plurality of angle coverage ranges corresponds to an operating frequency of a plurality of operating frequencies within at least one frequency band(Shen, see paragraph [0045-0047], FIG. 4A-B,  synchronization signals of a plurality of beams that are transmitted from a base station on the time axis and the frequency axis, and the base station switches the transmission beam of a narrow beam width, between azimuthal directions, per time interval τ, thereby transmitting the synchronization signals, to which beamforming is applied. Note: regarding the angle, the synchronization signals are scanned two-dimensionally (2D), it is equally possible to scan these signals three-dimensionally (3D),  for example, by adding elevation directions to the directions to transmit the narrow beam for transmitting the synchronization signals, and switching between the azimuthal directions and the elevation directions every time interval τ, it becomes possible to scan all the user terminals located in the area of the massive-MIMO cell. Note that an “elevation direction” herein is orthogonal to a horizontal direction, and is defined as a direction represented by angle where the angle to show the direction to go downward (or upward) is 0° and the angle to represent the horizontal direction is 90°); determine a frequency switch from a first operating frequency of the plurality of operating frequencies to a second operating frequency of the plurality of select a second beam identifier of the plurality of beam identifiers based at least in part on the frequency switch (Shen, see paragraph [0042-0043], based on operating frequency, a base station generates and transmits a plurality of transmission beams of narrow beam widths with different beam ID and synchronization signals (SS signals) after applying beamforming, and varying fixed weights may be  applied to each of the synchronization signals (SS signals); transmitting  the synchronization signals after applying  varying weights, and  a user terminal detects a beam with an SS, the user terminal  transmits a report using the detected beam ID, and this starts the process of mapping of a beam to user terminal, i.e.,  once a  user terminal feeds back the identifiers of the beam (beam IDs) with the received quality (RSRP, RSRQ and so on) of synchronization signals , the base station records this relationship, i.e., the relationship of the beam ID and the user terminal) and the mapping, the selected second beam identifier corresponding to the second operating frequency and a second angle(Shen, see paragraph [0045-0046], FIG. 4A-B,  synchronization signals of a plurality of beams that are transmitted from a base station on the time axis and the frequency axis, and the base station switches the transmission beam of a narrow beam width, between azimuthal directions, per time interval τ, thereby transmitting the synchronization signals, to which beamforming is applied, over the whole massive-MIMO (MM) cell in a predetermined total time of T, for example, the MM base station transmits a narrow beam in a certain direction in the MM cell at a timing t1, and, after that, transmits the narrow beam by shifting the direction of transmission to a azimuthal direction, through the beam width Φ, at a timing t2, and the SS signals, which are transmitted per time interval τ may be transmitted by using the whole system bandwidth of the communication system (see FIG. 4B); the synchronization signals, to which varying weights are applied, contain identification information (beam IDs), so that the user terminal may identify  a synchronization signal received and use it in the report to the base station so that the received beam is mapped to the user by the base station).

Regarding claim 27. The apparatus of claim 26, wherein the instructions are further executable by the processor to cause the apparatus to: identify a set of beam weights for the second beam identifier based at least in part on the configuration and the second operating frequency, wherein the set of beam weights is indicated by the configuration; and receive a signal from the base station based at least in part on the second beam identifier and the set of beam weights (Shen, see paragraph [0011],  a base station to a user terminal by applying beamforming using a plurality of antenna elements, and that has a determining section that determines the type of a weight to apply to the data signal for beamforming, a generating section that generates a reference signal which the user terminal uses in channel estimation, a weight control section that controls weights to apply to transmitting signals, and a transmitting section that transmits the data signal and the reference signal, and  the weight control section of the base station determines whether or not to apply a weight to the reference signal based on the type of the weight).

Regarding claim 28. The apparatus of claim 26, wherein the instructions are further executable by the processor to cause the apparatus to: perform a set of beam search measurements associated with the base station based at least in part on the second beam identifier; and communicate with the base station using the second beam identifier based at least in part on the set of beam search measurements(Shen, see paragraph [0045-0046], FIG. 4A-B,  synchronization signals of a plurality of beams that are transmitted from a base station on the time axis and the frequency axis, and the base station switches the transmission beam of a narrow beam width, between azimuthal directions, per time interval τ, thereby transmitting the synchronization signals, to which beamforming is applied, over the whole massive-MIMO (MM) cell in a predetermined total time of T, for example, the MM base station transmits a narrow beam in a certain direction in the MM cell at a timing t1, and, after that, transmits the narrow beam by shifting the direction of transmission to a azimuthal direction, through the beam width Φ, at a timing t2, and the SS signals, which are transmitted per time interval τ may be transmitted by using the whole system bandwidth of the communication system (see FIG. 4B); the synchronization signals, to which varying weights are applied, contain identification information (beam IDs), so that the user terminal may identify  a synchronization signal received and use it in the report to the base station so that the received beam is mapped to the user by the base station).  

Regarding claim 29. An apparatus for wireless communications at a base station, comprising: a processor, instructions stored in the memory and executable by the processor to cause the apparatus to: transmit, to a user equipment (UE), a configuration indicating a 8 mapping between a plurality of beam identifiers and a plurality of angle coverage ranges for each beam identifier of the plurality of beam identifiers(Shen, see paragraph [0042-0043], a base station generates and transmits a plurality of transmission beams of narrow beam widths with different beam ID and synchronization signals (SS signals) after applying beamforming, and varying fixed weights may be  applied to each of the synchronization signals (SS signals); transmitting  the synchronization signals after applying  varying weights, and  a user terminal detects a beam with an SS, the user terminal  transmits a report using the detected beam ID, and this starts the process of mapping of a beam to user terminal, i.e.,  once a  user terminal feeds back the identifiers of the beam (beam IDs) with the received quality (RSRP, RSRQ and so on) of synchronization signals , the base station records this relationship, i.e., the relationship of the beam ID and the user terminal), wherein each angle coverage range of the plurality of angle coverage ranges corresponds to an operating frequency of a plurality of operating frequencies within at least one frequency band(Shen, see paragraph [0045-0047], FIG. 4A-B,  synchronization signals of a plurality of beams that are transmitted from a base station on the time axis and the frequency axis, and the base station switches the transmission beam of a narrow beam width, between azimuthal directions, per time interval τ, thereby transmitting the synchronization signals, to which beamforming is applied. Note: regarding the angle, the synchronization signals are scanned two-dimensionally (2D), it is equally possible to scan these signals three-dimensionally (3D),  for example, by adding elevation directions to the directions to transmit the narrow beam for transmitting the synchronization signals, and switching between the azimuthal directions and the elevation directions every time interval τ, it becomes possible to scan all the user terminals located in the area of the massive-MIMO cell. Note that an “elevation direction” herein is orthogonal to a horizontal direction, and is defined as a direction represented by angle where the angle to show the direction to go downward (or upward) is 0° and the angle to represent the horizontal direction is 90°); transmit a first signal at a first operating frequency of the plurality of operating frequencies using a first beam identifier of the plurality of beam identifiers, the first signal transmitted within a first angle coverage range of the plurality of angle coverage ranges that corresponds to the first operating frequency in accordance with the configuration(Shen, see paragraph [0034-0039],FIG. 3,  for example,  coverage areas (coverage areas  C1 and C2) of data signals to which beamforming, for example,  a user terminal UE 2 that is located within the range of the coverage area C2, and a user terminal UE 1  is located outside the range of the coverage area C2, and  for making it possible to apply beamforming adequately, even to user terminals that cannot receive reference signals to which beamforming is not applied, by taking into account the receiving conditions of user terminals, and applying fixed weights to channel estimation reference signals and data signals and executing beamforming with respect to specific user terminals will enable a reference signal to reach user terminals in the different coverage area; and transmit a second signal at a second operating frequency of the plurality of operating frequencies using a second beam identifier of the plurality of beam identifiers, the second signal transmitted within a second angle coverage range of the plurality of angle coverage ranges that corresponds to the second operating frequency in accordance with the configuration(Shen, see paragraph [0042-0043], within an operating frequency a base station generates and transmits a plurality of transmission beams of narrow beam widths with different beam ID and synchronization signals (SS signals) after applying beamforming, and varying fixed weights may be  applied to each of the synchronization signals (SS signals); transmitting  the synchronization signals after applying  varying weights, and  a user terminal detects a beam with an SS, the user terminal  transmits a report using the detected beam ID, and this starts the process of mapping of a beam to user terminal, i.e.,  once a  user terminal feeds back the identifiers of the beam (beam IDs) with the received quality (RSRP, RSRQ and so on) of synchronization signals , the base station records this relationship, i.e., the relationship of the beam ID and the user terminal).  

Regarding claim 30. The apparatus of claim 29, wherein the instructions are further executable by the processor to cause the apparatus to: receive an indication of the plurality of operating frequencies supported by the UE; and determine the mapping between the plurality of beam identifiers and the plurality of angle coverage ranges(Shen, see paragraph [0034-0039],FIG. 3,  for example,  coverage areas (coverage areas  C1 and C2) of data signals to which beamforming, for example,  a user terminal UE 2 that is located within the range of the coverage area C2, and a user terminal UE 1  is located outside the range of the coverage area C2, and  for making it possible to apply beamforming adequately, even to user terminals that cannot receive reference signals to which beamforming is not applied, by taking into account the receiving conditions of user terminals, and applying fixed weights to channel estimation reference signals and data signals and executing beamforming with respect to specific user terminals will enable a reference signal to reach user terminals in the different coverage area for each beam identifier of the plurality of beam identifiers  based at least in part on the indication(Shen, see paragraph [0042-0043], a base station generates and transmits a plurality of transmission beams of narrow beam widths with different beam ID and synchronization signals (SS signals) after applying beamforming, and varying fixed weights may be  applied to each of the synchronization signals (SS signals); transmitting  the synchronization signals after applying  varying weights, and  a user terminal detects a beam with an SS, the user terminal  transmits a report using the detected beam ID, and this starts the process of mapping of a beam to user terminal, i.e.,  once a  user terminal feeds back the identifiers of the beam (beam IDs) with the received quality (RSRP, RSRQ and so on) of synchronization signals , the base station records this relationship, i.e., the relationship of the beam ID and the user terminal).  

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 4,6, 11, 13, 21-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. Shen to Shen (hereinafter “Shen”) in view of US. Pub. 20190053072 to Kundargi (hereinafter “Kundargi”).

Regarding claim 4: Shen discloses  a mapping between a plurality of beam identifiers and a plurality of angle coverage ranges. However, Shen does not explicitly teach the method of claim 1, further comprising: preemptively performing a beam failure procedure based at least in part on the configuration and the frequency switch, wherein the second beam identifier is selected based at least in part on the beam failure procedure. However, Kundargi in the same or similar field of endeavor teaches the method of claim 1, further comprising: preemptively performing a beam failure procedure based at least in part on the configuration and the frequency switch, wherein the second beam identifier is selected based at least in part on the beam failure procedure Kundargi , see paragraph [0342-0348], FIG. 15,  different actions may be taken for recovering from beam failure, such as: Beam switching, Beam broadening/combining,  Fallback from a narrow beam to a wide beam, and  Beam failure recovery may be performed based on configuration of the UE. It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Kundargi into Shen’s system/method because it would allow techniques for selecting PTRS ports.  Such combination would have been obvious to combine the two references  as both references are from analogous art, and the  motivation to combine would have been to achieve improvement of CPE compensation to help achieve more efficiently use of the available bandwidth (Kundargi; [00801]).

Regarding claim 6 : Shen discloses  a mapping between a plurality of beam identifiers and a plurality of angle coverage ranges. However, Shen does not explicitly teach the method of claim 1, wherein receiving the configuration comprises: receiving an indication of the configuration in a system information block, a master information block, a radio resource control message, a layer 1 signal, a layer 2 signal, a capability information message, or any combination thereof. However, Kundargi in the same or similar field of endeavor teaches the method of claim 1, wherein receiving the configuration comprises: receiving an indication of the configuration in a system information block, a master information block, a radio resource control message, a layer 1 signal, a layer 2 signal, a capability information message, or any combination thereof(Kundargi, see paragraphs [0050-0051], FIG. 4,  a UE reports its CSI computational capabilities to a base station (gNB)  and  may perform physical layer (Layer 1) to perform  a UE specific configuration;  the base station (gNB) uses the reported capability  information to configure beam reporting, the gNB configures the UE to compute and report CSIs every beam sweep, i.e., the UE computes RSRP of all beams in the beam sweep, the UE selects the top Y number of beams sorted by their RSRP, and among which the UE selects the top X number of beams sorted by their RSRP (X≤Y), where for the selected X beams, UE computes the CSI, the UE reports the RSRP of the Y beams and all or part of the CSI of the X beams; and a UE may perform network layer (layer 3) processing configured to the UE via Radio Resource Control (RRC) configuration, the network layer processing may include network layer filtering ). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Kundargi into Shen’s system/method because it would allow techniques for selecting PTRS ports.  Such combination would have been obvious to combine the two references  as both references are from analogous art, and the  motivation to combine would have been to achieve improvement of CPE compensation to help achieve more efficiently use of the available bandwidth (Kundargi; [00801]).

Regarding claim 11: Shen discloses  a mapping between a plurality of beam identifiers and a plurality of angle coverage ranges. However, Shen does not explicitly teach the method of claim 10, wherein: the set of logical mappings corresponds to a first subset of the plurality of operating frequencies; and the set of physical mappings corresponds to a second subset of the plurality of operating frequencies. However, Kundargi in the same or similar field of endeavor teaches the method of claim 10, wherein: the set of logical mappings corresponds to a first subset of the plurality of operating frequencies; and the set of physical mappings corresponds to a second subset of the plurality of operating frequencies (Kundargi, see paragraphs [0050-0051], FIG. 4, in a frequency band  individual operating frequencies are used by each beam, and beams synonymous with lines used for communication between a UE and a base station,  a UE reports its CSI computational capabilities to a base station (gNB);  the base station (gNB) uses the reported capability  information to configure beam reporting, the gNB configures the UE to compute and report CSIs every beam sweep, i.e., the UE computes RSRP of all beams in the beam sweep, the UE selects the top Y number of beams sorted by their RSRP, and among which the UE selects the top X number of beams sorted by their RSRP (X≤Y), where for the selected X beams, UE computes the CSI, the UE reports the RSRP of the Y beams and all or part of the CSI of the X beams; and a UE may perform network layer (layer 3) processing configured to the UE via Radio Resource Control (RRC) configuration, the network layer processing may include network layer filtering ). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Kundargi into Shen’s system/method because it would allow techniques for selecting PTRS ports.  Such combination would have been obvious to combine the two references  as both references are from analogous art, and the  motivation to combine would have been to achieve improvement of CPE compensation to help achieve more efficiently use of the available bandwidth (Kundargi; [00801]).


Regarding claim 13: Shen discloses  a mapping between a plurality of beam identifiers and a plurality of angle coverage ranges. However, Shen does not explicitly teach the method of claim 1, wherein the at least one frequency band corresponds to a contiguous or non-contiguous set of frequency bands in a millimeter wave frequency range. However, Kundargi in the same or similar field of endeavor teaches the method of claim 1, wherein the at least one frequency band corresponds to a contiguous or non-contiguous set of frequency bands in a millimeter wave frequency range(Kundargi, see paragraphs [0052],  a millimeter (mm) wave transmissions between 30-300 GHz having wavelengths of 1-10 mm (e.g., a transmission range of 71-76 GHz) if OFDM-based modulation were used for the mm wave transmissions;  for 5G solutions up to 40 GHz where OFDM-based modulations are more likely to be implemented. Note: within a frequency band, one frequency subband may be dedicated for downlink transmission and another frequency subband may be dedicated for uplink transmission, and the frequency intervals within a frequency band allocated to a UE may be consecutive or non-consecutive and there is an algorithm built with the protocol to handle this kind of assignments). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Kundargi into Shen’s system/method because it would allow techniques for selecting PTRS ports.  Such combination would have been obvious to combine the two references  as both references are from analogous art, and the  motivation to combine would have been to achieve improvement of CPE compensation to help achieve more efficiently use of the available bandwidth (Kundargi; [00801]).

Regarding claim 21: Shen discloses  a mapping between a plurality of beam identifiers and a plurality of angle coverage ranges. However, Shen does not explicitly teach the method of claim 20, wherein: the set of logical mappings corresponds to a first subset of the plurality of operating frequencies; and the set of physical mappings corresponds to a second subset of the plurality of operating frequencies. However, Kundargi in the same or similar field of endeavor teaches the method of claim 20, wherein: the set of logical mappings corresponds to a first subset of the plurality of operating frequencies; and the set of physical mappings corresponds to a second subset of the plurality of operating frequencies(Kundargi, see paragraphs [0050-0051], FIG. 4, in a frequency band  individual operating frequencies are used by each beam, and beams are synonymous with lines and are used for communication between a UE and a base station,  a UE reports its CSI computational capabilities to a base station (gNB);  the base station (gNB) uses the reported capability  information to configure beam reporting, the gNB configures the UE to compute and report CSIs every beam sweep, i.e., the UE computes RSRP of all beams in the beam sweep, the UE selects the top Y number of beams sorted by their RSRP, and among which the UE selects the top X number of beams sorted by their RSRP (X≤Y), where for the selected X beams, UE computes the CSI, the UE reports the RSRP of the Y beams and all or part of the CSI of the X beams; and a UE may perform network layer (layer 3) processing configured to the UE via Radio Resource Control (RRC) configuration, the network layer processing may include network layer filtering ). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Kundargi into Shen’s system/method because it would allow techniques for selecting PTRS ports.  Such combination would have been obvious to combine the two references  as both references are from analogous art, and the  motivation to combine would have been to achieve improvement of CPE compensation to help achieve more efficiently use of the available bandwidth (Kundargi; [00801]).

Regarding claim 22: Shen discloses  a mapping between a plurality of beam identifiers and a plurality of angle coverage ranges. However, Shen does not explicitly teach the method of claim 14, wherein transmitting the configuration comprises: transmitting an indication of the configuration in a system information block, a master information block, a radio resource control message, a layer 1 signal, a layer signal, a capability information message, or any combination thereof. However, Kundargi in the same or similar field of endeavor teaches the method of claim 14, wherein transmitting the configuration comprises: transmitting an indication of the configuration in a system information block, a master information block, a radio resource control message, a layer 1 signal, a layer signal, a capability information message, or any combination thereof(Kundargi, see paragraphs [0050-0051], FIG. 4,  a UE reports its CSI computational capabilities to a base station (gNB)  and  may perform physical layer (Layer 1) to perform  a UE specific configuration;  the base station (gNB) uses the reported capability  information to configure beam reporting, the gNB configures the UE to compute and report CSIs every beam sweep, i.e., the UE computes RSRP of all beams in the beam sweep, the UE selects the top Y number of beams sorted by their RSRP, and among which the UE selects the top X number of beams sorted by their RSRP (X≤Y), where for the selected X beams, UE computes the CSI, the UE reports the RSRP of the Y beams and all or part of the CSI of the X beams; and a UE may perform network layer (layer 3) processing configured to the UE via Radio Resource Control (RRC) configuration, the network layer processing may include network layer filtering ). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Kundargi into Shen’s system/method because it would allow techniques for selecting PTRS ports.  Such combination would have been obvious to combine the two references  as both references are from analogous art, and the  motivation to combine would have been to achieve improvement of CPE compensation to help achieve more efficiently use of the available bandwidth (Kundargi; [00801]).

Regarding claim 25 : Shen discloses  a mapping between a plurality of beam identifiers and a plurality of angle coverage ranges. However, Shen does not explicitly teach the method of claim 14, wherein the at least one frequency band corresponds to a contiguous or non-contiguous set of frequency bands in a millimeter wave frequency range. However, Kundargi in the same or similar field of endeavor teaches the method of claim 14, wherein the at least one frequency band corresponds to a contiguous or non-contiguous set of frequency bands in a millimeter wave frequency range(Kundargi, see paragraphs [0052],  a millimeter (mm) wave transmissions between 30-300 GHz having wavelengths of 1-10 mm (e.g., a transmission range of 71-76 GHz) if OFDM-based modulation were used for the mm wave transmissions;  for 5G solutions up to 40 GHz where OFDM-based modulations are more likely to be implemented. Note: within a frequency band, one frequency subband may be dedicated for downlink transmission and another frequency subband may be dedicated for uplink transmission, and the frequency intervals within a frequency band allocated to a UE may be consecutive or non-consecutive and there is an algorithm built with the protocol to handle this kind of assignments). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Kundargi into Shen’s system/method because it would allow techniques for selecting PTRS ports.  Such combination would have been obvious to combine the two references  as both references are from analogous art, and the  motivation to combine would have been to achieve improvement of CPE compensation to help achieve more efficiently use of the available bandwidth (Kundargi; [00801]).


Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20160197709 to Shen (hereinafter “Shen”) in view of US. Pub. 20190053072 to Kundargi (hereinafter “Kundargi”), and  the combination of  Shen and Kundargi is further combine with US. Pub. 20020171583 to Purdy (hereinafter “Purdy”).

Regarding claim 9: Shen discloses  a mapping between a plurality of beam identifiers and a plurality of angle coverage ranges. However, Shen does not explicitly teach the method of claim 1, wherein each angle coverage range of the plurality of angle coverage ranges is relative to a boresight of an antenna array of the base station or a boresight of an antenna array of the UE. However, Purdy in the same or similar field of endeavor teaches the method of claim 1, wherein each angle coverage range of the plurality of angle coverage ranges is relative to a boresight of an antenna array of the base station or a boresight of an antenna array of the UE (Prudy, see paragraph [0065], FIG. 3, antenna array  coincident with the boresight direction of the array antenna, it is desired to obtain the amplifier characteristics for an active transmit array antenna). In view of the above, having the method of Shen and then given the well-established teaching of Kundargi, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Kundargi  as modified by prior art Purdy within the system of Shen because it would allow performing antenna element pattern and amplifier characteristic measurements in a factory or diagnostic setting. Furthermore, all references deal with same field of endeavor, thus modification of Shen  by Kundargi  as modified by Purdy  would have been to achieve an accurate, efficient and cost-effective way for the measurements  of antenna element pattern and amplifier characteristic as disclosed in Purdy para 0007.

Regarding claim 18. The method of claim 14, further comprising: relative to a boresight of an antenna array of the UE(20160197709, see paragraph [0045-0047], FIG. 4A-B,  synchronization signals of a plurality of beams that are transmitted from a base station on the time axis and the frequency axis, and the base station switches the transmission beam of a narrow beam width, between azimuthal directions, per time interval τ, thereby transmitting the synchronization signals, to which beamforming is applied. Note: regarding the angle, the synchronization signals are scanned two-dimensionally (2D), it is equally possible to scan these signals three-dimensionally (3D),  for example, by adding elevation directions to the directions to transmit the narrow beam for transmitting the synchronization signals, and switching between the azimuthal directions and the elevation directions every time interval τ, it becomes possible to scan all the user terminals located in the area of the massive-MIMO cell. Note that an “elevation direction” herein is orthogonal to a horizontal direction, and is defined as a direction represented by angle where the angle to show the direction to go downward (or upward) is 0° and the angle to represent the horizontal direction is 90°. Note: this claim is in the alternate).  

However, Shen does not explicitly teach determining each angle coverage range of the plurality of angle coverage ranges relative to a boresight of an antenna array of the base station. However, Purdy in the same or similar field of endeavor teaches determining each angle coverage range of the plurality of angle coverage ranges relative to a boresight of an antenna array of the base station(Prudy, see paragraph [0065], FIG. 3, antenna array  coincident with the boresight direction of the array antenna, it is desired to obtain the amplifier characteristics for an active transmit array antenna). In view of the above, having the method of Shen and then given the well-established teaching of Kundargi, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Kundargi  as modified by prior art Purdy within the system of Shen because it would allow performing antenna element pattern and amplifier characteristic measurements in a factory or diagnostic setting. Furthermore, all references deal with same field of endeavor, thus modification of Shen  by Kundargi  as modified by Purdy  would have been to achieve an accurate, efficient and cost-effective way for the measurements  of antenna element pattern and amplifier characteristic as disclosed in Purdy para 0007.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        


/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476